DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the rejection of claims 55 – 58 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hung et al. (US 2012/0003732 A1; “Hung”), Applicant's arguments, filed 11/2/2021, have been fully considered but they are not persuasive. Regarding claim 55, Applicant alleges that Hung et al. (US 2012/0003732 A1; “Hung”) does not teach the step of moving a fluid collection device. Examiner respectfully disagrees. Hung teaches moving a fluid collection device that can comprise either a robotic arm (plate handler) or pipettor, or both (¶¶52 and 168 – 170; figures 27 – 29).The plate handler can move the microfluidic plates into different positions, which is still considered within the scope of the claim language. Furthermore, the pipettor is not necessarily stationary. Hung teaches that the pipettor is a “standard pipette” (¶170), which can be either an automated pipettor as shown in figures 27and 28, or implicitly a handheld pipettor as shown in figure 29 (a pipette tip is apparently shown in the upper left hand corner of figure 29 in the section labeled “Pipet cell and solution samples into wells”). Applicant further alleges that Hung does not teach a perfusion mechanism. Examiner respectfully disagrees. Hung specifically teaches a perfusion mechanism comprising a gravity flow mechanism (¶¶129, 139 and 161 – 169). The claim language still does not exclude this particular interpretation. Therefore, this rejection in view of Hung is maintained.
Applicant is advised that the express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983)  (see  MPEP § 2112). “A claim is anticipated only if each and every ele-ment as set forth in the claim is found, either expressly or inherently described, in a single prior art reference.” Verdegaal Bros. v. Union Oil Co. of Cali-fornia, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) (see MPEP § 2131).
Applicant is further advised that it is well settled that the United States Patent and Trademark Office (PTO) is obligated to give a disputed claim term its broadest reasonable interpretation, taking into account any enlightenment by way of definitions or otherwise found in the specification. See In re Bigio, 381 F.3d 1320, 1324, 72 USPQ2d 1209, 1211 (Fed. Cir. 2004) (“[T]he PTO gives a disputed claim term its broadest reasonable interpretation during patent prosecution.”). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993);  In re Barr, 170 USPQ 330 (CCPA 1971). The applicant cannot read limitations set forth in the description into the claims for the purpose of avoiding the art. See In re Sporck, 155 USPQ 687 (CCPA 1967).  The claims must be given their broadest reasonable interpretation consistent with the supporting description. See In re Hyatt, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  “The PTO applies to the verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art.” See In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997).  “During patent examination the pending claims must be interpreted as broadly as In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). “The PTO broadly interprets claims during examination of a patent application since the applicant may ‘amend his claim to obtain protection commensurate with his actual contribution to the art.’”(quoting In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550 (CCPA 1969)). See In re Yamamoto, 740 F.2d 1569, 1571, 222 USPQ 934, 936 (Fed. Cir. 1984). Although the prior art may not be what Applicant intends, the claims still do not exclude the cited prior art teachings.
Regarding the rejection of claim 59 under 35 U.S.C. 103 as being unpatentable over Hung et al. (US 2012/0003732 A1; “Hung”) in view of Levy (US 2002/0131902 A1; “Levy”), Applicant's arguments, filed 11/2/2021, have been fully considered but they are not persuasive. Applicant alleges that Levy does not overcome Hung’s alleged deficiency because Levy was advanced in connection with different limitations, i.e., allegedly disclosing self-sealing closures for specimen containers that can be used in automated systems. Examiner respectfully disagrees. As shown above, Hung teaches all of the positively recited limitations of the claimed method. Levy teaches self-sealing closures for specimen containers that can be used in automated systems (¶¶58 and 59). The use of a sealed container would prevent evaporation of sample liquids and sample contamination. This self-sealing feature is notoriously well known in the art as evidenced by Levy.  The Applicant is advised that the recent Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement  for a prima facie case of obviousness is “demonstrating that each element was, independently, known  in the prior art.”  Claim 59 is drawn to the base method that is already known in the prior art, as taught by Hung, that is altered by the mere incorporation of a self-sealing or covering feature so as to prevent or minimize contamination and fluid evaporation. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); & In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Moreover, this position is merely attorney argument lacking evidentiary support. See Gemtron Corp. v. Saint-Gobain., 572 F.3d 1371, 1380 (Fed. Cir. 2009) (noting that “unsworn attorney argument … is not evidence”). In addition, the Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  The Applicant is further advised that the recent Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) forecloses the argument that a specific teaching, suggestion or motivation is required to support a finding of obviousness. See Ex parte Smith, USPQd, slip op. at 20, (Bd. Pat. App. &  Interf. June 25, 2007). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385,  1397 (2007). In addition, the Supreme Court noted in KSR that although the test “captured a helpful insight,” an obviousness analysis “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person or ordinary skill in the art would employ.” See 127 S. Ct. at 1741, 82 USPQd at 1396. Therefore, in consideration of the teachings of the cited prior art, it would have been considered obvious to a person of ordinary skill in the art at the time of the invention to incorporate the self-sealing or covering feature so as to prevent or minimize contamination and fluid evaporation. This rejection is maintained.
Regarding the rejection of claim 60 under 35 U.S.C. 103 as being unpatentable over Hung et al. (US 2012/0003732 A1; “Hung”) in view of  Gaitas et al. (US 2011/0269121 A1; “Gaitas”), Applicant's arguments, filed 11/2/2021, have been fully considered but they are not persuasive. Applicant alleges that Levy does not overcome Hung’s alleged deficiency because Gaitas was advanced in connection with different limitations, i.e., allegedly disclosing a pipette that comprises an elongated chamber. Examiner respectfully disagrees.  Gaitas teaches a lab on a pipette that integrates microfluidic analysis components (Abstract), wherein the pipette comprises an elongated chamber (i.e., an elongated hollow structure), capillary channel or a microfluidic channel for performing real-time fluorescence sample analysis (¶¶15 and 22 – 25). As shown by Gaitas, this particular feature is notoriously well known in the art. This particular feature would clearly be desirable to a person of ordinary skill in the art in providing increased sample analysis capabilities. The Applicant is advised that the recent Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement  for a prima facie case of obviousness is “demonstrating that each element was, independently, known  in the prior art.” Claim 60 is drawn to the base method that is already known in the prior art, as taught by Hung, that is altered by the mere incorporation of a lab on a pipette that integrates microfluidic analysis components, wherein the pipette comprises an elongated chamber (i.e., an elongated hollow structure), capillary channel or a microfluidic channel for performing real-time fluorescence sample analysis. The facts themselves show that there is no difference between the claimed subject matter and the prior art, but for the mere incorporation of  this particular feature that is already known. There is no reason to suggest to a person of ordinary skill in the art that the mere incorporation of this particular feature would not have been suitable or predictable.  The Applicant has not shown objective factual evidence that this change would have yielded an unexpected result or was beyond the skill of, or uniquely challenging to, a person of ordinary skill in the art. An argument does not replace evidence, where evidence is necessary (see MPEP § 2145).  The Courts have held that the arguments of counsel cannot take the place of evidence in the record. See In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); & In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Moreover, this position is merely attorney argument lacking evidentiary support. See Gemtron Corp. v. Saint-Gobain., 572 F.3d 1371, 1380 (Fed. Cir. 2009) (noting that “unsworn attorney argument … is not evidence”). In addition, the Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) forecloses the argument that a specific teaching, suggestion or motivation is required to support a finding of obviousness. See Ex parte Smith, USPQd, slip op. at 20, (Bd. Pat. App. &  Interf. June 25, 2007). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results.  See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385,  1397 (2007). In addition, the Supreme Court noted in KSR that although the test “captured a helpful insight,” an obviousness analysis “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person or ordinary skill in the art would employ.” See 127 S. Ct. at 1741, 82 USPQd at 1396.   Therefore, in consideration of the teachings of the cited prior art, it would have been considered obvious to a person of ordinary skill in the art at the time of the invention to incorporate a lab on a pipette that integrates microfluidic analysis components, wherein the pipette comprises an elongated chamber (i.e., an elongated hollow structure), capillary channel or a microfluidic channel for performing real-time fluorescence sample analysis.  This rejection is maintained.
Regarding the rejection of claim 61 under 35 U.S.C. 103 as being unpatentable over Hung et al. (US 2012/0003732 A1; “Hung”), Applicant's arguments, filed 11/2/2021, have been fully considered but they are not persuasive. Applicant alleges that it would not have been obvious to provide additional steps comprising including additional microfluidic cell culture prima facie obvious as long as there is a reasonable expectation of success (see MPEP § 2143.02).   This particular feature would clearly be desirable to a person of ordinary skill in the art in providing increased sample analysis capabilities. Claim 61 is drawn to the base method that is already known in the prior art, as taught by Hung, that is altered by the mere incorporation of additional additional microfluidic cell culture devices and discrete fluid volumes being processed. The facts themselves show that there is no difference between the claimed subject matter and the prior art, but for the mere incorporation of  this particular duplicative feature. There is no reason to suggest to a person of ordinary skill in the art that the mere incorporation of this particular feature would not have been suitable or predictable.  The Applicant has not shown objective factual evidence that this change would have yielded an unexpected result or was beyond the skill of, or uniquely challenging to, a person of ordinary skill in the art. An argument does not replace evidence, where evidence is necessary (see MPEP § 2145).  The Courts have held that the arguments of counsel cannot take the place of evidence in the record. See In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); & In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Moreover, this position is merely attorney argument lacking evidentiary support. See Gemtron Corp. v. Saint-Gobain., 572 F.3d 1371, 1380 (Fed. Cir. 2009) (noting that “unsworn attorney argument … is not evidence”). In addition, the Examiner recognizes that obviousness can only be established by combining or In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  The Applicant is further advised that the recent Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) forecloses the argument that a specific teaching, suggestion or motivation is required to support a finding of obviousness. See Ex parte Smith, USPQd, slip op. at 20, (Bd. Pat. App. &  Interf. June 25, 2007). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results.  See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385,  1397 (2007). In addition, the Supreme Court noted in KSR that although the test “captured a helpful insight,” an obviousness analysis “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person or ordinary skill in the art would employ.” See 127 S. Ct. at 1741, 82 USPQd at 1396.   Therefore, in consideration of the teachings of the cited prior art, it would have been considered obvious to a person of ordinary skill in the art at the time of the invention to provide additional steps comprising including additional microfluidic cell culture devices and discrete fluid volumes to increase the processing throughput capability of the Hung method. Consequently, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide for the method of claim 55, further comprising: moving the fluid collection device to a 
Applicant canceled claims 36 – 54, and added new claim 62. 
Claims 55 – 62 remain pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 55 – 61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 55, the term perfusion means is not supported in the specification. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 55 – 58 and 62 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hung et al. (US 2012/0003732 A1; “Hung”).
Regarding claims 55 and 62, Hung teaches a method for facilitating biological communication between two or more microfluidic cell culture devices (¶¶90 – 171) by transferring fluid from a first microfluidic cell culture device to a second microfluidic cell culture device (e.g., the automated microfluidic perfusion array system; ¶¶52, 157 and 169), the method comprising:
moving a fluid collection device (¶¶52 and 168 – 170; figures 27 – 29) to a first desired position relative to a first microfluidic cell culture device comprising a microfluidic channel including a first organ tissue (¶147);
collecting a first discrete fluid volume from an output port of the first microfluidic cell culture device (¶¶52 and 169);

depositing a second discrete fluid volume comprising at least a portion of the first discrete fluid volume into an input port of the second microfluidic cell culture device (¶¶52, 168 and 169); and
perfusing, using a perfusion means or mechanism, the respective second discrete fluid volume through the second microfluidic cell culture device (¶¶52, 129, 139 and 161 – 169).
Regarding claim 56, Hung teaches the method according to claim 55, wherein the first microfluidic cell culture device or the second microfluidic cell culture device includes a chamber configured to hold correspondingly the respective first discrete fluid volume or the respective second discrete fluid volume, the desired position is determined according to the chamber, and the fluid collection device correspondingly collects the respective first discrete fluid volume from or deposits the respective second discrete fluid volume into the chamber (e.g., via the use of the robotic arm (plate handler) and the pipettor; ¶¶168 and 169).
Regarding claim 57, Hung teaches the method according to claim 55, wherein the output port includes a port structure, the port structure including a chamber for receiving the respective first discrete fluid volume to be collected by the fluid collection device (e.g., via the use of the robotic arm (plate handler) and the pipettor; ¶¶168 and 169).
Regarding claim 58, Hung teaches the method according to claim 55, wherein the input port includes a port structure, the port structure including a chamber for receiving the respective second discrete fluid volume from the fluid collection device (e.g., via the use of the robotic arm (plate handler) and the pipettor; ¶¶168 and 169).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
59 is rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US 2012/0003732 A1; “Hung”) in view of Levy (US 2002/0131902 A1; “Levy”).
Regarding claim 59, Hung teaches the method according to claim 55, wherein the output port or the input port includes a port structure, the port structure including a chamber for storing fluid that is to be collected by the fluid collection device or that is received from the fluid collection device (e.g., via fluidic ports (¶¶96 and 168; figure 4B); and via a pipettor dispensing liquids to the inlet wells and removes liquid from the outlet wells; ¶¶96 and 168; figure 11B).
Hung does not specifically teach wherein the chamber is covered to minimize contamination and fluid evaporation in the chamber.
However, Levy teaches  self-sealing closures for specimen containers that can  be used in automated systems (¶¶58 and 59). The use of a sealed container would prevent evaporation of sample liquids and sample contamination. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). The Applicant is advised that the recent Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement  for a prima facie case of obviousness is “demonstrating that each element was, independently, known  in the prior art.” Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide wherein the chamber is covered to minimize contamination and fluid evaporation in the chamber. Examiner further submits that these arguments are in line with the Supreme Court unanimous opinion, KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
60 is rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US 2012/0003732 A1; “Hung”) in view of  Gaitas et al. (US 2011/0269121 A1; “Gaitas”).
Regarding claim 60, Hung does not specifically teach the method according to claim 55, wherein the fluid collection device includes a collection chamber selected from the group consisting of an elongated chamber, capillary channel, or a microfluidic channel that receives a plurality of samples of fluid over a period of time, each sample of fluid substantially maintaining at least one physical, chemical, or biochemical characteristic from a time the sample was collected, the plurality of samples providing time-based information regarding the at least one physical, chemical, or biochemical characteristic.
However, Gaitas teaches a lab on a pipette that integrates microfluidic analysis components (Abstract), wherein the pipette comprises an elongated chamber (i.e., an elongated hollow structure), capillary channel or a microfluidic channel for performing real-time fluorescence sample analysis (¶¶15 and 22 – 25). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). The Applicant is advised that the recent Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement  for a prima facie case of obviousness is “demonstrating that each element was, independently, known  in the prior art.” Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide wherein the fluid collection device includes a collection chamber selected from the group consisting of an elongated chamber, capillary channel, or a microfluidic channel that receives a plurality of samples of fluid over a period of time, each sample of fluid substantially maintaining at least one physical, chemical, or biochemical characteristic from a time the sample was collected, the plurality of samples providing time-based information KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
3.	Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US 2012/0003732 A1; “Hung”).
Regarding claim 61, Hung does not specifically teach the method according to claim 55, further comprising: moving the fluid collection device to a third desired position relative to a third microfluidic cell culture device; and depositing a third discrete fluid volume into a port of the third microfluidic cell culture device, wherein the third discrete fluid volume includes at least another portion of the first discrete fluid volume collected from the first microfluidic cell culture device.
However, Hung does teach that the disclosed system includes a plurality of microfluidic cell culture units, wherein each has its own flow inlet and outlet (e.g., ¶¶52 and 168; figures 4A and 11B). Furthermore, the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art (see MPEP § 2144.04). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide for the method of claim 55, further comprising: moving the fluid collection device to a third desired position relative to a third microfluidic cell culture device; and depositing a third discrete fluid volume into a port of the third microfluidic cell culture device, wherein the third discrete fluid volume includes at least another portion of the first discrete fluid volume collected from the first microfluidic cell culture device. Examiner further submits that these arguments are in line KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J SINES whose telephone number is (571)272-1263.  The examiner can normally be reached on 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN J. SINES
Primary Patent Examiner
Art Unit 1797



/BRIAN J. SINES/Primary Examiner, Art Unit 1797